DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed 12/07/2020, is acknowledged. 
Claims 1, 3, 10, 20 and 27-29 are pending in this action.  Claim 4 has been cancelled.  Claims 2, 5-9, 11-19, 21-26, 30 have been cancelled previously.  Claim 1 has been amended.  Claims 1, 3, 10, 20 and 27-29 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this Office Action.
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a U.S. Patent Application No. 12/574,895, filed July 10, 2009.

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 

Information Disclosure Statement
No Information Disclosure Statement is associated with this submission.  

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
Claim 1 comprises the typographic error “dextrin chloride wherein said micellar thickener” that needs to be corrected to “dextrin chloride, and wherein said micellar thickener” or as needed.
Claim 20 comprises the typographic error “10 mL/-cycle” that needs to be corrected to “10 mL/cycle” or as needed.
It is suggested that in claim 20 the limitations “measuring the height of the foam” and “as a function of shake cycle (from 2 cycles to 20 cycles)” needs to be corrected to “and measuring the height of the foam” and “as a function of shake cycle ranging from 2 cycles to 20 cycles”, respectively, for clarity.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “composition comprising ... and a cosmetically acceptable or a pharmaceutically acceptable carrier”, whereas claim 10 (dependent on claim 1) recites the limitation “wherein said composition comprises an aqueous carrier”.  In the present case, it is unclear if claim 10 recites an additional component in the claimed composition of claim 1 (i.e., further comprises) or clarifies the carrier recited in the independent claim 1 (i.e., wherein said carrier is an aqueous carrier).  Therefore, the scope of the claim 10 is not reasonably clear.  Clarification is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1, 3, 10, 20 and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over (1) claims 1, 8, 10, 17, 19, 22, 24 of U.S. Patent No. 8,258,250; and (2) claims 1, 2, 6,7 of U.S. Patent No. 9,114,154.
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patent also claims:  Healthcare compositions comprising (i) a superhydrophilic amphiphilic copolymer that is a starch-based polysaccharide derived from potato and modified with dodecenyl succinic anhydride, (ii) a cosmetically-acceptable or pharmaceutically-acceptable carrier, and (iii) a fatty acid polyester of an ethoxylated glucoside as a corona thickener.  Further, cited prior patent teaches the use of such superhydrophilic amphiphilic copolymer as lauridimonium hydroxypropyl potato dextrin chloride comprising less than 10 mol% of amphiphilic units, and also teaches that said compositions can be in form of shampoos, gel, body washes, lotions, creams, etc.  
Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.  MPEP 804. 

Response to Arguments
Applicant's arguments/remarks, filed 12/07/2020, have been fully considered, but they are moot in view of amendments to the claims.  Applicant's amendments necessitated new ground(s) of rejection presented in this Office Action.

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615